Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
Claims 1-34 are pending.  Claims 8-19 are withdrawn from further consideration as being related to non-elected invention.
Election/Restrictions
Newly submitted claims 25-34 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the shared technical feature that links the Groups does not make a contribution over the prior art in view of Flavel et al. (Electrochimica Acta 55 (2010) 3995–4001).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2021 has been considered by the examiner. Initialed copies accompany this action.

Response to Amendment
The previous rejection of claims 1-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant's amendment.
The previous rejection of claims 1-7 under 35 U.S. C. 102(a)(1) as being anticipate by Zeng et al. (Journal of Nanoscience and Nanotechnology Vol.8, 1545-1550, 2008) is withdrawn in view of applicant's amendment.
The previous rejection of claims 1-7 under 35 U.S.C. 102(a)(1) as being anticipate by Jung et al. (J. Phys. Chem. B 2005,109, 10584-10589) is withdrawn in view of applicant's amendment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Claim Rejections - 35 USC § 102
Claims 1-7 and 20-24 are rejected under 35 U.S. C. 102(a)(1) as being anticipate by Flavel et al. (Electrochimica Acta 55 (2010) 3995–4001, hereinafter Flavel).
Regarding claim 1, Flavel discloses an immobilized product in which a carbon material (carbon nanotube CNT) is immobilizing on a base material surface (Silicon) wherein the carbon material is chemically bonded on the base material surface via only a linking group, wherein the linking group is an aryl group, wherein a carbonyl group/amide group is further bonded to the aryl group (see the Abstract, Fig. 1(a) and the Experimental).
Regarding claims 2 and 3, Flavel does not disclose a chemical group exists on a surface of the carbon and base (silicon) material before immobilizing as recited in the claims. However, because the claim is directed to a product, the limitations relating to the carbon material or base material contains a chemical group on its surface before immobilizing (process) does not have a patentable weight because the chemical group exists on the carbon or base material before immobilizing does not necessary exist on the final product after immobilizing. The burden of proof is shifted to the Applicant to 
Regarding claims 4 and 5, Flavel discloses the carbon material is carbon nanotube (See the Abstract, Fig. 1 and the Experimental).
Regarding claims 6 and 7, Flavel discloses the base material is silicon materials (See the Abstract, Fig. 1 and the Experimental).
Regarding claim 20, Flavel discloses an immobilized product in which a silicon material (silicon substrate/wafer) is immobilizing on a base material surface (carbon nanotube) wherein the silicon material is chemically bonded on the base material surface via only a linking group, wherein the linking group is an aryl group, wherein a carbonyl group/amide group is further bonded to the aryl group (see the Abstract, Fig. 1(a) and the Experimental).
Regarding claims 21 and 22, Flavel does not disclose a chemical group exists on a surface of the silicon material and base material (carbon nanotube) before immobilizing as recited in the claims. However, because the claim is directed to a product, the limitations relating to the carbon material or base material contains a chemical group on its surface before immobilizing (process) does not have a patentable weight because the chemical group exists on the carbon or base material before immobilizing does not necessary exist on the final product after immobilizing. The burden of proof is shifted to the Applicant to establish that their product is patentably distinct, not the Examiner to show the same method of making. Once the examiner provides a rationale tending to show that the claimed product appears to be similar to that of the prior art, the burden shifts to applicant to come forward 
Regarding claims 23 and 24, Flavel discloses the base material is carbon material (carbon nanotube, See the Abstract, Fig. 1 and the Experimental).
Response to Arguments
Applicant's arguments filed 6/2/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HAIDUNG D NGUYEN/              Primary Examiner, Art Unit 1761                                                                                                                                                                                          
6/19/2021